 

eoW RANOVER CTY COS

STATE OF NORTH CAROLINA... IN THE GENERAL COURT OF JUSTICE

SUPERIOR COURT DIVISION
COUNTY OF NEW HANOVER FILE NO. 19-CVS-
NEIGHBORHOOD NETWORKS )
PUBLISHING, INC. and N2 )
FRANCHISING, LLC, )
oe Plaintiffs § ). ae
y AFFIDAVIT OF
KATE SILBERFELD
JACQUELINE MARIE LYLES and __) |
LIFESTYLE PUBLICATIONS LLC, _ ) clene RUE COPY ur
Defendants ) ~NEW HANOVER COUNTY
) BY: Charlotte A. Ramey
Deputy Clerk of Superior Court

Kate Silberfeld, being first duly sworn, deposes and says:

1. I am over 18 years of age, and I suffer from no mental disability.
I am competent to testify concerning the matters stated herein, and the statements
contained in this Affidavit are based upon my personal knowledge, except as to
those matters stated on information and belief, which I believe to be true.

2. I am the lead person for Plaintiff Neighborhood Networks
Publishing, Inc.’s ("N2") Field Support team.

3. The primary responsibility of N2’s Field Support team is to
provide non-sales related support to N2’s Area Directors throughout the publishing
cycle. For example, we help Area Directors with accessing and using N2’s Portal
and PubManager when they have problems or questions.

4. Field Support uses the general email account
fieldsupport@n2pub.com to communicate and otherwise help fulfill our
responsibilities.

5. On or about March 29, 2019, we received an email to that
address from an email account jackielyles@att.net with subject line “former client

ting the ad did for them”. Attached and inc i ibit A
eee a eg ey BODES. BO Dae ne Ss PIG MepERGE ped Herein as Eahjbi
is a true and accurate copy of that email and all emails exchanged between me and
jackielyles@att.net under that subject line and related to this matter.

6. Upon information and belief, that email was sent by Jackie .
Lyles, who is a former N2 Area Director.

7. The email opens by stating “I used to work for n2 and ‘retired’
recently.” The email then goes onto to say that an N2 advertising client, who I later
identified as Cunningham Associates, wanted a copy of the advertisement that N2
had designed and created for it. See, Ex. A.

8. Relying on the statement that she was “retired”, and wanting to
- help, which is a defining trait of N2 Field Support, I provided her with a link to
PubManager so she could pull the requested advertisement directly. See, Ex. A.

9. Although I did not know it when I responded to her email, I now
know that Jackie Lyles is working for Lifestyle Publications whom I know to be a
business competitor of N2.

10. Had Jackie Lyles contacted Field Support using an
@lifestylepubs.com email address or otherwise disclosed that she works with
Lifestyle Publications, I would not have provided her access to a copy of the

requested customer advertisement.
This the |¥ day of April, 2019.

AeA,
EEN A. fo
G Z Nf KER
SOTA RI
Kate Silberfelg’ \
i
ae
NEW HANOVER COUNTY, NORTH CAROLINA os BL Lee
oy VER cov’

cong neaean

Sworn to (or affirmed) and subscribed before me this day by Kate Silberfeld.

Date 4/18/Z20/4 Noon 2. Anna

‘Siena ture of Notary Pibiic

My commission expires: 0Z./ Z Zo Z/

19 cv-00089-BO Document 51-10 Filed 06/25/20 Page 2 of 4
(OBS AS 1'sa al)

 
Jackie Lyles :  R Kate Silberfeld + oe

 

former client requesting the ad we did for them
Hi field support :}

| used to work for n2 and “retired” recently,

T have a previous client in the Peachtree Batile Living publication (GA_Peachtree) that would
like the ad we did for them emailed to them. They are copied on this email.

| don’t have access to n2 and pub manager any longer.
Would you please email Jere Smith the last ad you all did for them?

Their last ad ran in the 2/2019 issue.

Many thanks! Hope you all are well!
Best,

Jackie Lyles

21d
jsmith@cunninghamhyac.com wes added to the conversation by Jackie bes 21d aga

Jsmith@cunninghamhvec.com was removed fram the conversation by Kate Silberfeld 21d ago

Hi Jackie,

 

| hope you're doing great! ts this for Cunningham Associates? [f so, here's a link to the ad:
https://pubmanager.n2pub.com/share/ga/ohX4AfGu

i removed the client from this email chain.

Kate replied and closed this conversation 21d aga
Kate Siiberteld assigned this conversation to Kate Silberfeldl and reopened it 21d ego

Kate clased this conversation 21d ago

thank you Kate -

 

Iwi forward to Jere from Cunningham.
‘)
jackie
Kate closed this conversation 21d aga oa EXHIBIT a '

Case 7:19-cv-00089-BO Document 51-10 Filed 06/25/20 Page

 
4/18/2019 N2 Publishing Mail - former client requesting the ad we did for them

Field Support <fieldsupport@n2pub.com>

 

HING

  

 

former client requesting the ad we did for them
1 message

Jackie Lyles <jackielyles@att.net> Thu, Mar 28, 2019 at 12:23 PM

Reply-To: Jackie Lyles <jackielyies@att.net>
To: "fieldsupport@n2Zpub.com" <fieldsupport@n2pub.com>
Cc: Jere Smith <jsmith@cunninghamhvac.com>

Hi field support :)
| used to work for n2 and "retired" recently.

| have a previous client in the Peachtree Battle Living publication (GA_Peachtree) that would like
the ad we did for them emailed to them. They are copied on this email.

| don't have access to n2 and pub manager any longer.
Would you please email Jere Smith the last ad you all did for them?

Their last ad ran in the 2/2019 issue.

Many thanks! Hope you all are well!
Best,
Jackie Lyles

Case 7:19-cv-00089-BO Document 51-10 Filed 06/25/20 Page 4 of 4
https://mail.google.com/mail/u/2?7ik=247590fa2 1 &view=pt&search=all&permthid=thread-f%3A 1629267 147669276057 &simpl=msg-f%3A16292671476... 1/1
